DETAILED ACTION

This is a non-final action in response to the RCE and claimed filed 06/07/20.

Drawings and Specification

Upon further consideration, there is sufficient disclosure in the originally filled SPEC for the amendments to the SPEC and the Drawings, the Drawings reflecting the original language, and the SPEC diagraming the shown drawing.  The SPEC and Drawings submitted 08/07/20 have been accepted.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 8,312,655).
	In respect to claims 1-3 and 14-15, Liu et al. disclose a tamper evident label 22 formed of a destructible material (Abstract) having opposite major surfaces and an outer peripheral edge, one of the major surfaces having adhesive 24 thereon (Fig. 1); weakness formations 54A are adjacent to and inwardly spaced from the peripheral edge of the label, the weakness formations 54A surround a central region 72 devoid of weakness formations (Fig. 3).  Liu et al. does not disclose that the tamper evident label is “intended to overlie a theft prevention device…the central region having dimensions larger than dimensions of the theft protection sensor”, however, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  Liu et al. disclose that the label is structurally capable of performing the claimed function of overlying a theft protection sensor which has a smaller dimension than a central region of the label.  Similarly, Liu et al. dsiclsoe cuts which are capable of “provid[ing] an exit path for air trapped between the label and merchandise when the label is adhered”, although this functionality isn’t explicitly disclosed, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).
In respect to claims 4-5, 7-12, and 16-20,  Liu et al. disclose that the pattern of weakness is formed as spaced cuts, which may be formed as concentric rings (of the same shape) of perforations (Fig. 3), and which also may be discrete and linear (Fig. 2).
In respect to claim 13, Liu et al. disclose a label which is capable of the intended use claimed.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zafari (WO 2018/145713).
In respect to claims 1, Zafari discloses a tamper evident label of destructible material having opposite major surfaces, one surface having adhesive, wherein at least one weakness formation is provided in the label adjacent a periphery thereof.   The weakness formations surround a central portion devoid of weakness formations. The at least one weakness formation facilitations fracturing of the label with attempts at removal are made (Abstract). Zafari further discloses that the cuts may be a saw-tooth pattern (e.g. Fig 2B or Fig. 2C). Zafari does not disclose that the tamper evident label is “intended to overlie a theft prevention device…the central region having dimensions larger than dimensions of the theft protection sensor”, however, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  Zafari discloses that the label is structurally capable of performing the claimed function of overlying a theft protection sensor which has a smaller dimension than a central region of the label.  
Zafari does not disclose that the label overlies a theft protection sensor or that at least one weakness formation “provides an exit path for air”, however the structure is capable of performing these functions and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).

Response to Arguments

The 35 USC 112 rejections have been obviated by amendment.
Applicant's arguments filed 06/09/21 in respect to the 35 USC 102(a)(1) rejections, have been fully considered but they are not persuasive.   In respect to Liu et al. the applicant contends that “Liu simply does not show, teach or suggest a tamper evident label configured to adhere to an article to be protected and trap a theft protection sensor between the tamper evident label and the article wherein weakness formations are provided in the tamper evident label, wherein the weakness formations are adjacent and inwardly spaced from the outer peripheral edge of the tamper evident label, and wherein the weakness formations surround a central region of the tamper evident label devoid of weakness formations, the central region having dimensions larger than the dimensions of the theft protection sensor. In fact, Liu does not even mention a sensor let alone a sensor over which the sticker is to be applied.”, however the Examiner respectfully disagrees.  The label taught in Liu et al. is structurally capable of the functions claimed, namely the intention of trapping a sensor with a smaller footprint than the central region of the label.  The fact that Liu does not “even mention a sensor let along a sensor over which the sticker is to be applied” is irrelevant to the rejection (see case law above).
The applicant argues essentially the same arguments against Zafari, and they are not persuasive for the same reasons detailed in respect to Liu et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637